Title: Ruth Hooper Dalton to Abigail Adams, 28 July 1798
From: Dalton, Ruth Hooper
To: Adams, Abigail


          
            my dear Madam
            Washington July. 28. 1798
          
          Your welcome letter of the 20th instant I did not receive till last evening, on our return from Mount Vernon, where we had spent a very agreeable week, and left General and Mrs Washington in perfect health. they often mentioned the President and yourself much wishing to see you at Mount Vernon.
          I am truly happy to find my account gave satisfaction, as to Mr Daltons conduct in the affair of Mr Cranch, and Mr Duncanson. the truth will always speak for itself, and that is what I ever aim at. soon after I had the pleasure of writing to you, in conversation with Mrs Cranch she told me he nor she had wrote you, but that Mrs Johnson had given you the particulars, and from her I suppose you must have heard that Mr Dalton was Bondsman, I shall feel very unhappy to thing wrongfully of any Person. What ever accounts you may have in future I trust you will with your Usual candour, acquaint us. I hope you will never have reason to doubt our Friendship, which you may rest assured is as firm as it has been long.
          I am very happy to find Mr Cranchs wounds were not so bad as they were thought at first. He has left of all the bandages for ten days past, and Mrs Cranch told me his head was quite well. I hope he will never feel any bad effects from them.
          Our intimacy with Miss Duncanson has been ever since she came. as to Mr Daltons with Mr Duncanson it has not ever been great, onely common Frendly intercorse. Mr Dalton has never been consulted about his affairs nor took a part in them. he has so far acted the Friend as to tell Mr Duncanson that he was too warm, that he hurt himself very much by the Violence of his temper. he has not been in our House since Mr Dalton refused to be bound for him. you know Capt Duncanson. he has often spoke of you with great respect to me, I think he saw you at New York. as to his and Miss Duncansons connections Mrs Liston can give you a better account than I can
          
          I hope the Law will soon settle all these disputes and the City Once more be at peace, and both in Publick and private concerns in a better situation, as we do not proceed very well at present. there has not been a board of Commissioners for Several weeks-past. Mr Scot is gone to the springs for two or three Mounths, in very bad health. Mr White has not been here for a long time, so that only Docttor Thornton is on the spot and he can do nothing alone. such is the present state of the City, which gives the well wishers to it great concern— I fear I am taking up too much of your time, but indeed dear Madam I have been very unhappy since we received Mr Bartlett’ letter, to find that any body wishes to injure us in your good opinion which has made me trouble you on the subject, wishing the President and you a very pleasant Journey hope you will find your Friends well, Mr Dalton and my Daughters joyn me in sincear Regards to the President and yourself with our love to Louissa. I remain Unalterably / Your very affectionate friend / and humble servant
          
            Ruth Dalton
          
        